Title: To James Madison from Edmund Pendleton, 1 October 1780
From: Pendleton, Edmund
To: Madison, James


Dear Sir:
Edmundsbury, October 1, 1780
Since my last I have yr favr of the 19th & can’t conceive where the great Fleet of our Allies are? they must have left the Windward Islands, & Rodney have been deceived by them if they did not come to America, As he would not otherwise have ventured to leave those seas: We hear nothing further of them to the Southward.
I hope they are not in a state of such perfect security at New York, as to induce them to spare 5 or 6000 men to invade us. Our people, however, promise if they should pay Us such a Visit, to fight them hard, I hope at least they will do better than those who met Ld. Cornwallis, at Cambden, I mean the Militia, for the Maryland Regulars did Honr to themselves & countrey.
I am sorry to hear of the Mortality which rages in yr city. it is pretty General & might indeed be expected after so very hot a summer, even our healthy Forrests are not exempt from the Ague & fever, tho’ scarce ever known in them before. I hope you & my other friends from Virginia escape the Contagion, which low habits have generally the best chance to do.
We have just received an Account that Colo. Clarke has had a battle with the Indians at one of their Towns about 170 miles from the falls of Ohio—he had 16 killed & 12 wounded—& found abt 15 of their dead—he made them run, burnt up two Towns & destroyed all their corn there about 300 acres of very fine, my Informant who was in the action thinks it would have made 20 Barrels to the Acre. Colo Clarke did not pursue them, having intelligence that the Indians had somehow got notice of his Attack, & had sent to Detroit for a powerful reinforcement which they daily expected. I am
My Dr Sr Yr very afft & obt Servt
Edmd Pendleton
I have taken the liberty to inclose a letter for my Nephew. if he should have left Phila. pray return it.
